 
 
I 
111th CONGRESS
2d Session
H. R. 4981 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Peterson (for himself, Mr. Walz, Mr. Pence, Mr. Pitts, Mr. Loebsack, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a religious exception to the requirement that certain tax return preparers file returns on magnetic media. 
 
 
1.Religious exception to magnetic media filing requirement 
(a)In generalParagraph (3) of section 6011(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(D)Exemption for religious reasonsThe Secretary may exempt from the requirement of subparagraph (A) any tax return preparer who— 
(i)is a member of a recognized religious sect or division thereof, and 
(ii)is an adherent of established tenets or teachings of such sect or division by reason of which the preparer is conscientiously opposed to using magnetic media.. 
(b)Effective dateThe amendment made by this section shall apply to returns filed after the date of the enactment of this Act.  
 
